Exhibit 10.8

Amendment No. 2

to the

Amended and Restated License Agreement

This Amendment (“Amendment”) is entered into as of January 14, 2006 (“Effective
Date”) between Clinical Micro Sensors, Inc., with offices at 757 S. Raymond
Avenue, Pasadena, CA 91105 (“Licensee”) and President and Fellows of Harvard
College, with offices at 124 Mt. Auburn Streets, Suite 410 South, Cambridge, MA
02138 (“Harvard”)

WHEREAS, Harvard and Licensee are parties to an Amended and Restated License
Agreement effective as of July 14, 1997 (“Agreement”) which was amended on
June 7, 2005 in Amendment No. 1 to the Amended and Restated License Agreement;
and

WHEREAS, Harvard and Licensee desire to further extend the time period for
Licensee to demonstrate that a commercial sale of a device based on the Patent
Rights has occurred; and

WHEREAS, Section 10.2 of the Agreement requires that all modifications to the
Agreement be in writing and signed by each party.

NOW, THEREFORE, in consideration of the promises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Harvard and Licensee
agree as follows:

 

A.

  TERMS

  Except as set forth herein, all capitalized terms not defined herein shall
have the meanings given to them in the Agreement.

 

B.

  AGREEMENT MODIFICATIONS

  Harvard and Licensee agree that the following sections of the Agreement are
hereby modified to state as follows:

  “4.2(d)(iii)(3) By April 14, 2006, LICENSEE shall provide HARVARD with
documentation of the commercial sale of at least   one device or service based
on PATENT RIGHTS.”

 

C.

  RATIFICATION

  Except as specifically stated in this Amendment, the Agreement is, in all
other respects, ratified, confirmed and continues in full   force and effect.

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
Effective Date first written above.

 

Clinical Micro Sensors, Inc.

 

President and Fellows of Harvard College

Signed: /s/ Bruce A. Huebner

 

Signed: /s/ [illegible]

 

Title: President

 

Title: Assoc. Provost

 

Date: 1-20-2006

 

Date: 1-20-2006

 

 

1